Citation Nr: 0305144	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  98-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from December 1942 to June 1943.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in December 1999.  

Although correspondence from the appellant indicated a desire 
for a Board hearing, she submitted additional correspondence 
that indicated she no longer desired a Board hearing.  



FINDINGS OF FACT

1.  In a January 1964 RO rating decision, the RO denied the 
appellant's original claim of service connection for the 
cause of the veteran's death.  The appellant was notified of 
this action, but did not enter a timely appeal.    

2.  The additional information received since the January 
1964 RO rating decision is essentially cumulative of evidence 
previously of record and by itself and, as such, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has not been submitted since the 
January 1964 rating decision to reopen the claim of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7105, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the appellant's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The appellant has been informed of the information necessary 
to substantiate her claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the earlier remand 
by the Board.  

The attempts made to obtain the veteran's last medical 
treatment records in 1963 have proven unsuccessful.  The 
medical facility where the veteran underwent surgery is no 
longer in operation, and records of that facility dated prior 
to 1973 are unavailable.  

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless and until, 
there has been a finding that new and material evidence has 
been submitted.  


II.  Whether New and Material Evidence has been Presented to 
Reopen a Claim of Entitlement to Service Connection for the 
Cause of the Veteran's Death

A.  Factual Background 

A careful review of available service medical records shows 
that the veteran was hospitalized in service in 1943 for an 
acute case of cerebrospinal meningitis.  

The veteran died in October 1963.  His death certificate 
showed that the immediate cause of death was that of 
meningitis, extension from chronic otitis.  The veteran died 
in a VA hospital.  

An autopsy was performed.  A medical history provided by the 
veteran's family indicated that the veteran had a bad fall at 
age 2, injuring the left side of his head and had had trouble 
with his left ear ever since. The ear drained intermittently 
for about 15 years.  

The records reflect that, in 1963, the veteran gave a history 
of having vertigo of 8 to 10 years' duration and becoming 
more severe.  Surgery was performed for removal of a very 
large cholesteatoma at a private medical facility.  The 
report showed a clinical diagnosis of meningo-encephalitis, 
pyrogenic and abscess of left temporal lobe, secondary to 
spread from extensive surgery of middle and inner ear, 
performed prior to this admission.  

The evidence of record at the time of the January 1964 rating 
decision consisted of his service medical records, hospital 
records, the death certificate and autopsy report.  At the 
time of his death, service connection had not been 
established for any disability.  

The evidence submitted since the January 1964 rating decision 
includes some service department records, showing that the 
veteran was honorably discharge; statements by the appellant 
to the effect that the veteran had incurred chronic ear 
infections in service; and hospital bills showing charges for 
services rendered to the veteran in 1963.  


B.  Legal Analysis

(1)  Finality

As a preliminary matter, the Board notes that the RO 
originally denied the appellant's claim of service connection 
for the cause of the veteran's death in January 1964.  A copy 
of that rating decision is of record.  

There also is of record a copy of an award letter for death 
pension benefits that was sent by the RO to the appellant at 
her address of record in January 1964 and that noted that VA 
Form 21-6895 had been included as an enclosure.  (At that 
time, copies of form enclosures were routinely not included 
in the veteran's claims folder.)  It was indicated that block 
"4" on the form had been checked.  

In the absence of clear evidence to the contrary, the 
principles of administrative regularity dictate a presumption 
that government officials have properly discharged their 
official duties.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Here, there is no indication or showing that the January 1964 
RO notification letter was returned by Postal authorities as 
undeliverable, and the appellant thus presumably received it.  
Neither the appellant nor her representative has contended 
otherwise.

In addition, the Board notes, on review of the appropriate 
form, that the appellant received an enclosure that noted 
that "[t]he evidence [did] not show the veteran's death was 
due to disease or injury incurred in or aggravated by 
service" and addressed her appellate rights.  It is not 
shown that she did file a timely appeal.  

Hence, the January 1964 RO rating decision became final.  38 
U.S.C.A. § 7105.  


(2)  New and Material Evidence

An unappealed rating decision is final with the exception 
that an appellant may later reopen a claim if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  

The question now presented is whether new and material 
evidence has been submitted since the RO's January 1964 
decision, denying service connection for the cause of the 
veteran's death, to permit reopening of the claim.  See Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  

First, the Board must determine whether the evidence 
submitted to reopen the claim is both new and material.  

Secondly, if, and only if, the Board determines that the 
evidence is both new and material, the claim is deemed to 
have been reopened and it must be evaluated on the basis of 
all of the evidence of record, both new and old.  See Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In this case the evidence received since the January 1964 
denial of service connection for the cause of the veteran's 
death is essentially cumulative in nature.  

No additional requested medical treatment records from 1963 
are available, and they most likely would have also confirmed 
the veteran's previously known history of treatment rendered 
many years after service.  

The evidence does not serve to demonstrate chronic ear 
infections in service or for nearly 20 years at the time of 
the veteran's death.  No competent evidence has been 
submitted to support the appellant's assertions that the 
cause of the veteran's was due to any disease or injury that 
was incurred in or aggravated by service.  

In any event, the appellant's statement and the other 
evidence added to the record since the denial of the original 
claim of service connection for the cause of the veteran's 
death, merely echoes evidence considered in the January 1964 
decision.  

As such, the additionally received evidence cannot be 
considered to be new and material so as serve to reopen the 
claim of service connection for the cause of the veteran's 
death.  




ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

